                  Case 20-12456-JTD                 Doc 277        Filed 11/04/20           Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE



In re:                                                             Chapter 11

RTI HOLDING COMPANY, LLC,1                                         Case No. 20-12456 (JTD)

                                       Debtors.                    (Jointly Administered)

                                                                   Ref. Docket Nos. 134, 238

  ORDER PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE, RULE
  2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
     RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION OF
PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTORS AND
     DEBTORS IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

         Upon the Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of

the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ

and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and Debtors in

Possession Nunc Pro Tunc to the Petition Date (the “Application”) [Docket No. 134] of the

above-captioned debtors and debtors in possession (the “Debtors”) seeking authorization to

employ and retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”) as counsel for


1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.




DOCS_LA:331095.4 76136/001
                   Case 20-12456-JTD             Doc 277        Filed 11/04/20        Page 2 of 3




the Debtors; and upon (i) the Statement Under Rule 2016 of the Federal Rules of Bankruptcy

Procedure (the “Statement”), (ii) the Declaration of James E. O’Neill in support of the

Application (the “O’Neill Declaration”), (iii) the Declaration of Shawn Lederman in support of

the Application (the “Lederman Declaration”) 2 which were submitted concurrently with the

Application, and the (iv) Supplemental Declaration of James E. O’Neill in support of the

Application (the “Supplemental O’Neill Declaration”) [Docket No. 238] and the Court being

satisfied, based on the representations made in the Application, the Statement, the O’Neill

Declaration, the Lederman Declaration, and the Supplemental O’Neill Declaration that PSZ&J

does not represent or hold any interest adverse to the Debtors or the Debtors’ estates with respect

to the matters upon which it is to be engaged, and is disinterested as that term is defined under

section 101(14) of the Bankruptcy Code, and as modified by section 1107(b) of the Bankruptcy

Code, and that the employment of PSZ&J is necessary and in the best interests of the Debtors

and the Debtors’ estates; and this Court having jurisdiction over this matter under 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Application in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Application and

opportunity for a hearing on the Application were appropriate and no other notice need be

provided; and this Court having reviewed the Application; and after due deliberation and good

and sufficient cause appearing; it is hereby:


2   Capitalized terms, unless otherwise defined herein, shall have the meanings ascribed to them in the Application.


                                                           2
DOCS_LA:331095.4 76136/001
                 Case 20-12456-JTD       Doc 277      Filed 11/04/20   Page 3 of 3




        ORDERED that the Application is GRANTED; and it is further

        ORDERED that, pursuant to section 327(a) of the Bankruptcy Code, the Debtors are

authorized to employ and retain the Firm as counsel, effective nunc pro tunc to the Petition Date,

on the terms set forth in the Application, the Statement, the O’Neill Declaration, the Lederman

Declaration, and the Supplemental O’Neill Declaration; and it is further

        ORDERED that the Firm shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of

the Court. PSZ&J also intends to make a reasonable effort to comply with the U.S. Trustee’s

requests for information and additional disclosures as set forth in the Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013 (the “Revised UST

Guidelines”), both in connection with this Application and the interim and final fee applications

to be filed by PSZ&J in this chapter 11 case; and it is further

        ORDERED that the Court shall retain jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




                                                          JOHN T. DORSEY
         Dated: November 4th, 2020                        UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                  3
DOCS_LA:331095.4 76136/001
